Exhibit (10)(k)(iv)

Amendment No. 9

to

Schedule A to Exhibit (10)(k)

February 18, 2009

The following table sets forth the name of each current officer of Potlatch
Corporation who has executed the Indemnification Agreement filed as Exhibit
(10)(k):

 

Name of Officer

  

Position

  

Date Agreement Executed

Michael J. Covey    President and Chief Executive Officer    February 6, 2006
Mark Benson    Vice President    May 31, 2006 Terry L. Carter    Controller,
Treasurer and Assistant Secretary    January 1, 2006 Jane Crane    Vice
President    January 15, 2007 Eric Cremers    Vice President and Chief Financial
Officer    July 16, 2007 William DeReu    Vice President    May 15, 2006 Pamela
A. Mull    Vice President and General Counsel    March 1, 2006 Brent Stinnett   
Vice President    August 1, 2006 Thomas J. Temple    Vice President    February
5, 2009